t c memo united_states tax_court victor m bello petitioner v commissioner of internal revenue respondent docket no filed date darrell a clay gary a zwick and michael j jordan for petitioner carol a szczepanik for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies and accuracy-related_penalties with respect to petitioner's federal_income_tax as follows accuracy-related_penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number after concessions the issues for decision are whether petitioner is entitled to deduct trade_or_business_expenses under sec_162 with respect to his villa del mar hotel venture for and we find he is entitled to deduct some of the expenses whether petitioner is entitled to a claimed loss deduction for from amazona enterprises inc amazona his wholly owned s_corporation we find that he is not whether petitioner is entitled to claimed partnership loss deductions for and from roadmaster leasing we find that he is not whether petitioner is liable for an accuracy-related_penalty under sec_6662 for substantial_understatement_of_income_tax for and we hold that he is liable for a penalty in for the understatement attributable to his disallowed villa del mar business_expenses and his disallowed loss deductions from amazona and roadmaster leasing in for the understatement attributable to his disallowed villa del mar business_expenses and in for his disallowed villa del mar business deductions - - all section references are to the internal_revenue_code as amended and in effect during the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation of facts and accompanying exhibits are incorporated by this reference petitioner resided in chagrin falls ohio when he filed his petition petitioner was born in nicaragua and left there in to study medicine in brazil in petitioner emigrated to the united_states where he has been a practicing ophthalmologist villa del mar hotel venture during petitioner returned to brazil on a trip with a group of ophthalmologists studying tropical ophthalmology while on that trip petitioner visited the flamingo beaches area of the city of salvador in the state of bahia salvador lies on the atlantic ocean and is located approximately big_number kilometers northeast of rio de janeiro salvador was the first city founded in brazil and served as brazil’s first capital it contains a number of cultural and historical sites including churches forts mansions and palaces in addition the area enjoys a mild climate and has many beaches along the atlantic coastline in a major highway was completed linking the state of bahia q4e- and rio de janeiro in the mid-1960's the state of bahia began to promote the development of a tourism industry in salvador at some point an international airport was constructed in salvador from through the number of domestic and international tourists annually visiting salvador increased dramatically by an estimated million tourists annually visited salvador making it the third most visited city in brazil after rio de janeiro and sao paulo numerous establishments in salvador offer hotel and other lodging accommodations to visitors these establishments range from five-star hotels to pensions and campgrounds during his visit to the flamingo beaches petitioner was impressed by the scenic beauty and pristine nature of the area he examined certain undeveloped lots offered for sale ina recently subdivided large tract of land in the flamingo beaches and he purchased two of those lots to build a summer home however he later decided to build a small hotel from through petitioner purchased a total of contiguous lots in that same tract for the purpose of building his hotel since petitioner resided and conducted his medical practice in the united_states he arranged to have another individual in brazil supervise the construction of the complex and manage it pursuant to this arrangement petitioner agreed to finance the construction and operation of the hotel but promised to give this - individual at some unspecified future date a 20-percent interest in villa del mar if the hotel operation proved successful petitioner further issued a power_of_attorney to this individual authorizing him to act on petitioner’s behalf in connection with the construction and operation of the hotel in construction of the 12-cabana-style villa complex called villa del mar was completed and opened for business the cabanas contain two beds in each and are linked together by a series of swimming pools in addition to the cabanas the complex has a reception building shortly after the 12-cabana complex had opened for business petitioner considered the small hotel to be very successful however he was unable to realize a profit from the hotel’s operation as a result petitioner began to consider the possibility of building a much larger hotel on the flamingo beaches to accommodate more guests and generate a larger profit in date petitioner commissioned and obtained a study concerning the economic feasibility of expanding the 12-cabana complex into a larger hotel the expansion project would include the construction of two separate three-story buildings or hotel wings containing a total of additional rooms the expanded hotel would be a four-star hotel construction of the expansion began later in petitioner personally financed the construction with the -- - expectation that additional future funding would be secured from the bank of development a brazilian governmental agency then helping private investors develop various tourism-industry- related projects in salvador in mid-1988 the 12-cabana complex was temporarily closed for business due to the disruption caused by the expansion project the complex was again reopened for business by because of a downturn in the brazilian economy ’ petitioner never received the brazilian governmental funding he had expected for the hotel expansion although he then attempted to obtain financing from other sources including certain sources in the united_states his efforts were unsuccessful in petitioner was no longer able personally to finance construction of the hotel expansion or the operation of the 12-cabana complex construction on the hotel expansion ceased sometime in when construction was halted only the skeleton of one of the planned wings the concrete and steel building a located east of the 12-cabana complex had been erected in the cabana complex was also closed for business from through petitioner reported gross_receipts ‘when the date study on the hotel expansion was issued petitioner had hoped to finance approximately percent of the project’s total cost by obtaining a 6-year loan from the bank of development he originally had obtained the study in part to help him in procuring such brazilian governmental funding - j- cost of operations gross_income expenses and net_loss from villa del mar as follows gross_receipts dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure cost of operations big_number big_number gross_income big_number big_number big_number big_number big_number expenses big_number big_number big_number net_loss big_number big_number big_number in petitioner discharged the individual who had been managing villa del mar for dissipating and conveying to third parties certain assets used in the hotel operation at this time petitioner was also involved in legal disputes with a number of unpaid former hotel employees and with the construction company that had worked on the hotel expansion project asa result petitioner hired a brazilian real_estate consultant vera lucia silvana de oliveira ms oliveira to represent him in resolving his numerous hotel-related problems until petitioner continued to seek financing from other parties to complete the expansion but he was unsuccessful in addition petitioner expended substantial amounts of money in connection with resolving various claims that had been made against him and the hotel property on date petitioner and the construction company entered into a settlement regarding their dispute petitioner would convey ownership of the five lots upon which the unfinished building a stood to the construction company among other things the construction company would then complete building --- - a converting the structure into an apartment hotel building containing condominium units petitioner was to receive seven of those units and retain ownership of the existing 12-cabana complex in a later addendum to their settlement agreement the construction company agreed to build a house for petitioner the house would have a value of dollar_figure and would be located on one of petitioner’s other flamingo beaches lots on his income_tax returns for through petitioner claimed business deductions some of which are in issue in the instant case with respect to his villa del mar venture for the following specified expenses depreciation dollar_figure dollar_figure dollar_figure dollar_figure mortgage interest --- --- --- big_number other interest big_number big_number -- legal professional big_number big_number -- services supplies --- --- taxes big_number big_number big_number --- travel big_number big_number -- -- wages big_number -- -- -- funding fee big_number --- --- --- legal professional --- --- --- big_number mgt fees security big_number big_number big_number -- telephone --- --- --- in petitioner and ms oliveira reopened the 12-cabana complex for business as a bed-and-breakfast establishment amazona venture in petitioner was introduced to james garrett mr garrett proposed that he and petitioner conduct an entertainment promotion business that would include promoting concerts under this proposal petitioner would finance this venture and mr garrett would establish and operate the business by arranging to secure the services of various entertainers for bookings or concerts on or about date amazona an s_corporation was incorporated to carry out the above venture petitioner received and owned percent of amazona’s outstanding shares of stock at some future date after mr garrett had established a successful entertainment promotion business petitioner planned to give mr garrett a stock-ownership interest in amazona in early date petitioner opened an account for amazona at an ohio bank mr garrett was authorized to withdraw funds from this account petitioner on various dates in and transferred or deposited funds to this account substantially_all of the funds ever credited to the account were deposited in and virtually all of the funds had been withdrawn by mr garrett by the end of on its initial return amazona originally reported having an ordinary_loss of dollar_figure this loss resulted from a deduction of a dollar_figure entertainment fee that had been paid - during amazona reported its taxable_income on a cash_method_of_accounting on an amended return amazona reported an ordinary_loss of dollar_figure this loss resulted from payments by amazona during for entertainment fees of dollar_figure legal fees of dollar_figure travel_expenses of dollar_figure and meals and entertainment_expenses of dollar_figure on his return petitioner as 100-percent shareholder of amazona claimed a nonpassive loss of dollar_figure from amazona his return reflected amazona to have had an ordinary_loss of dollar_figure for but further stated that only dollar_figure of that loss was allowable to him for after application of the at risk provisions of sec_465 roadmaster leasing in petitioner met with lyle schole the promoter of a proposed venture called roadmaster leasing they discussed entering into a limited_partnership engaged in the business of buying late-model used automobiles in the united_states to resell in latin america petitioner further met and discussed the proposed venture with jose candelario an accountant mr schole had retained to perform tax work for roadmaster leasing petitioner agreed to invest and purchase a partnership unit in roadmaster leasing for dollar_figure on date petitioner paid dollar_figure to mr schole as a downpayment on his partnership unit from through petitioner was a partner in roadmaster leasing as a result of advice petitioner received from another accountant who was hired to help with the financial management of his medical business and other investments he made no further capital contributions to roadmaster leasing after this accountant had advised him to end his involvement with roadmaster leasing on his return petitioner claimed an ordinary partnership loss of dollar_figure from roadmaster leasing on his return he claimed an ordinary partnership loss of dollar_figure from roadmaster leasing petitioner attached no information returns for partners with respect to roadmaster leasing to his and returns the internal_revenue_service has no record of any business activity financial operation or venture that was actually carried on by roadmaster leasing from through roadmaster leasing never filed a partnership return for those years notice_of_deficiency in the notice_of_deficiency issued to petitioner for and respondent disallowed various deductions petitioner had claimed from villa del mar amazona and roadmaster leasing the notice_of_deficiency stated in pertinent part bxpenses legal taxes wages security total a a a it is determined that the deductions shown on your schedule c for villa del mar for the taxable years ending and in the respective amounts of dollar_figure dollar_figure dollar_figure and dollar_figure are disallowed since it has not been established that these amounts were ordinary and necessary business_expenses or were expended for the purpose designated see the figures below accordingly your and taxable incomes are increased dollar_figure dollar_figure dollar_figure and dollar_figure respectively dollar_figure dollar_figure -- dollar_figure big_number big_number big_number -- big_number -- -- -- big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure it is determined that the loss shown on your return in the amount of dollar_figure from the small_business_corporation known as amazona enterprises is disallowed in full see exhibit a for details accordingly your taxable_income is increased dollar_figure it is determined that the losses shown on your and returns in the respective amounts of dollar_figure and dollar_figure from the partnership known as roadway sic leasing are disallowed since it has not been established that there were any ordinary and necessary business_expenses paid_or_incurred or that any partnership returns have been filed as indicated previously respondent did not challenge certain other villa del mar business deductions petitioner had claimed for the years in issue ‘the notice_of_deficiency states expenses for the year ending date total dollar_figure we note that the correct total is dollar_figure - - accordingly your and taxable incomes are increased dollar_figure and dollar_figure respectively specifically with respect to the disallowed amazona loss respondent determined that it had not been established that the entertainment fees legal fees travel_expenses and meal and entertainment_expenses claimed for the s_corporation on petitioner’s return were ordinary and necessary business_expenses or expended for the purposes indicated respondent further determined that petitioner was liable for a penalty under sec_6662 for and for substantial understatements of income_tax with respect to the entire underpayment for each year opinion issue villa del mar business deductions sec_162 allows a taxpayer a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on a business to be deductible under sec_162 an expense must be directly connected with or proximately result from the taxpayer’s business see 276_us_145 capital expenditures however may not be deducted under sec_162 but instead generally must be added to the basis of the capital_asset for which they are incurred see 397_us_572 see also sec_263 sec_261 sec_161 in particular whether litigation and other legal costs are classified as deductible business_expenses or nondeductible capital expenditures incurred in acquiring or disposing of an asset depends upon the origin of the claims relating to those legal costs see woodward v commissioner supra pincite 668_f2d_264 7th cir 74_tc_593 petitioner contends that he has largely substantiated his disputed business_expenses respondent on the other hand contends that petitioner has failed to substantiate the claimed expenses and has failed to establish that certain of those expenses were not capital expenditures respondent notes that capital expenditures include the cost of defending one’s title to property see sec_1 a -2 c income_tax regs with respect to petitioner’s claimed deductions for security wages and taxes we are satisfied petitioner has adequately substantiated and established those expenses are not capital expenditures petitioner testified that from through a security service firm was hired to protect the premises from squatters after the 12-cabana complex was closed for business he said that this firm was paid dollar_figure per month for providing the premises with 24-hour security similarly petitioner testified that the taxes claimed for through -- - were real_property_taxes imposed on the flamingo beaches lots in addition the record includes a number of real_property tax bills or statements that the municipality of salvador had issued with respect to the flamingo beaches lots finally with respect to the wages of dollar_figure claimed for petitioner testified that he paid this amount to satisfy the wage and other compensation-related claims of his former hotel employees indeed a report prepared by ms oliveira lists lawsuits that had been brought by these former employees we are also satisfied that the wage payments were not capital expenditures the wage claims had arisen in connection with petitioner’s normal operation of his hotel and not in connection with his acquisition or disposition of a capital_asset see bha enters inc v commissioner supra pincite we also reject respondent’s suggestion that the settlement payments constitute capital expenditures because petitioner in these disputes was defending his title to the hotel property while any judgments these former employees obtained might have caused a lien to attach to the hotel property these settlement costs need not be capitalized where the hotel business was the source of the litigation see id pincite accordingly we hold that petitioner is entitled to deduct under sec_162 for security services of dollar_figure wages of dollar_figure and tax expenses of dollar_figure for - security services of dollar_figure and tax expenses of dollar_figure for security services of dollar_figure and tax expenses of dollar_figure ’ with respect to his claimed and legal expenses petitioner has failed to establish that those expenses were not capital expenditures virtually no evidence was offered concerning the nature and origin of the claims involved in these disputes the record contains no pleadings from these disputes we are thus unable to determine the origin and character of the claim or claims that were litigated in those disputes see dower v united_states supra accordingly we hold that petitioner is not entitled to deductions under sec_162 for his claimed we do not consider respondent’s alternative arguments that petitioner is not entitled to deductions because the villa del mar venture was actually conducted by a separate brazilian legal entity and any deductions petitioner receives are still subject_to a 2-percent floor because following villa del mar’s closing in petitioner at best only engaged in an investment activity under sec_212 this separate legal entity issue is a new issue which respondent is attempting to raise for the first time on brief similarly the sec_212 issue is also a new issue and was not raised either in the notice_of_deficiency or in respondent’s answer in date ms oliveira issued to petitioner an itemized statement of expenses from villa del mar that statement reflects legal or professional expenses of dollar_figure paid for as follows expenses for lawyers including court expenses -- dr guy agulha dollar_figure dr themir batista expenses related to architect orlando regis big_number no similar statement was provided for - and legal expenses see rule a ’ similarly as to the claimed legal expense of dollar_figure although petitioner testified this was compensation to ms oliveira he failed to explain the specific services ms oliveira had rendered in exchange for this payment ms oliveira had been hired to represent petitioner in resolving his numerous hotel- related problems which included a number of legal disputes he had with third parties according to petitioner he had not been paying ms oliveira her monthly fee of dollar_figure instead he decided to give her a house valued at dollar_figure in payment for her past and future services however as indicated above any compensation_for her past services in dealing with petitioner’s legal disputes might be classified as a capital_expenditure depending upon the nature and source of the claims in those disputes moreover any payment petitioner made for services in future years could also be a capital_expenditure see 503_us_79 noting that although capitalization may not be warranted where there is merely some incidental future benefit realization of benefits by ‘furthermore petitioner claimed that the dollar_figure paid to the architect was for new work in revising the hotel expansion to be undertaken once petitioner and the construction company resolved their dispute if so that payment would be a capital_expenditure ‘the record reflects that respondent’s examination of petitioner’s through returns was begun well before - a taxpayer beyond the year in which the expenditure is incurred is still important in determining whether immediate deduction or capitalization is the appropriate treatment we are also not satisfied that petitioner has substantiated this alleged dollar_figure expense although the construction company in a later amendment agreed to build a home worth dollar_figure on petitioner's land the record does not reflect whether petitioner had actually conveyed this home to ms oliveira or had merely allowed her to live in it rent-free no deed to her for the home was offered in evidence accordingly we hold that petitioner is not entitled to deduct under sec_162 his claimed legal expense of dollar_figure for see rule a tssue amazona loss petitioner argues that he is entitled to deduct a loss of dollar_figure claimed from amazona for on brief petitioner maintains that the evidence establishes that mr garrett converted dollar_figure which the ohio bank had mistakenly credited to amazona’s bank account although petitioner essentially acknowledges that amazona may not have actually had expenses of dollar_figure as reported on its amended return he now argues ‘petitioner was amazona’s sole shareholder see supra p petitioner and amazona thus are not subject_to the provisions found in secs concerning certain s_corporation shareholders’ treatment of subchapter_s items see sec_301_6241-1t c temporary proced admin regs fed reg date that he has substantiated the following payments on the s corporation’s behalf for the purposes indicated date amount payee purpose date dollar_figure edward r rycheck legal fees date dollar_figure james garrett start-up date dollar_figure star bank repayment james garrett conversion respondent on the other hand contends that none of the dollar_figure loss is allowable to petitioner respondent maintains that petitioner has not adequately substantiated his basis in amazona’s stock ’ and amazona is not entitled to deduct unsubstantiated expenses not proven to have been incurred ina trade_or_business we agree with respondent it appears that much of the claimed expenses that amazona reported for were actually incurred in as reflected by certain bank statements virtually all the funds deposited to amazona’s bank account during had been withdrawn by mr garrett before the funds deposited to the account apparently included dollar_figure mistakenly credited by the bank to the account during only minimal deposits were made to the account any deductible business_expenses amazona had for in this connection respondent notes that amazona was incorporated in date substantially_all its operating funds were deposited to its bank account during and mr garrett had expended almost all the funds in the account by the end of respondent maintains that even if petitioner had made certain capital contributions to amazona during his stock basis would have to be adjusted by the unknown results of amazona’s operations for - - should have been reported by amazona on a return covering not on its initial return filed for calendar_year there is no evidence in the record to establish that the funds provided by petitioner were actually expended by mr garrett for the purposes stated on the amended return that return reflects that amazona claimed total expenses of dollar_figure for entertainment fees legal fees travel and meals and entertainment with respect to the claimed legal fees of dollar_figure petitioner testified that the payment was for the attorney’s services in incorporating amazona ’ such an organizational cost however 1s a capital_expenditure not a deductible business_expense under sec_162 upon an s corporation’s proper election such organizational costs may only be amortized and deducted by that s corporation’s shareholders ratably over a period of not less than months beginning with the month in which the corporation starts business see sec_1363 sec_1_248-1 and income_tax regs in the instant case however no such election was ever made on amazona’s return with respect to the dollar_figure petitioner asserts he repaid to petitioner originally had expected mr garrett to pay this legal bill using the dollar_figure of start-up money that petitioner had deposited in amazona’s bank account in date following mr garrett’s failure to pay the attorney’s bill for the incorporation work petitioner paid dollar_figure to the attorney in - star bank during as a result of mr garrett’s conversion the record reflects that the bank had agreed to treat the dollar_figure as a loan to petitioner and mr garrett the record also reflects that the bank was still attempting to collect this loan from mr garrett in late in any event no theft_loss under sec_165 was claimed by either amazona or petitioner for we thus do not consider this theft_loss issue to be properly before us petitioner has failed to establish he is entitled to deduct a loss of dollar_figure he reported from amazona for accordingly we hold that petitioner is not entitled to deduct the loss he claimed from amazona for issue and roadmaster leasing loss deductions allowability of the claimed partnership losses as roadmaster leasing conducted no actual business activity financial operations or venture during and petitioner is not entitled to his claimed partnership business_losses for those years on brief petitioner argues he is still entitled to those losses because he had an actual and honest profit objective in investing in roadmaster leasing however the claimed partnership business_losses are simply not allowable to petitioner where no business activity was actually carried on by roadmaster leasing ' accordingly we hold that petitioner is mpetitioner also confuses his own individual intent with continued -- - not entitled to his claimed and losses from roadmaster leasing ’ issue sec_6662 accuracy-related_penalties respondent determined that petitioner was liable for an accuracy-related_penalty under sec_6662 and b for substantial_understatement of his income taxes for through an understatement of income_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6662 except in the case of an item attributable to a tax_shelter an understatement is reduced by the portion of the understatement that is attributable to the tax treatment of an item for which there is substantial_authority see sec_6662 b or with respect to which there is adequate_disclosure see sec_1 continued the intent of the partnership in order for a partnership to be entitled to a deduction for expenses attributable to a trade_or_business in computing its taxable_income or loss under sec_703 a it must be established that the partnership engaged in the activity in question with a profit_motive that profit_motive analysis is to be made at the partnership level see 722_f2d_695 11th cir affg 78_tc_471 2on brief petitioner contends in the alternative that he should be allowed an abandonment_loss under sec_165 we do not consider this abandonment_loss issue to be properly before us as petitioner never timely raised this issue and is attempting to do so for the first time on brief - - d b ii see sec_6662 b and c in addition sec_6664 provides that a penalty under sec_6662 shall not be imposed on any portion of an underpayment if the taxpayer shows reasonable_cause for such portion of the underpayment and that the taxpayer acted in good_faith with respect to such portion reliance on the advice of a professional such as an accountant may constitute a showing of reasonable_cause if under all the facts and circumstances such reliance is reasonable and the taxpayer acted in good_faith see sec_1_6664-4 income_tax regs petitioner asserts that no penalties under sec_6662 a and b should be imposed because he qualifies under the sec_6664 reasonable_cause and good_faith exception petitioner maintains that he relied upon the accountants who prepared his returns in connection with his disallowed and villa del mar deductions petitioner further notes that respondent earlier examined his return and had fully allowed him all of his claimed business deductions from villa del mar we disagree 3the omnibus_budget_reconciliation_act_of_1993 obra_1993 publaw_103_66 sec a 107_stat_531 amended sec_6662 d b to also require a reasonable basis for the tax treatment of the item this amendment is effective for returns the due dates for which determined without regard to extensions are after date see obra_1993 sec b 107_stat_531 -- - with respect to petitioner's disallowed villa del mar business deductions for and legal expenses petitioner failed to show he supplied his accountants with complete and accurate information concerning these claimed deductions to demonstrate reasonable_cause a taxpayer must show that he relied in good_faith on a qualified adviser after full disclosure of all necessary and relevant information see 86_tc_492 affd 864_f2d_1521 10th cir however in the instant case petitioner failed to elaborate as to what exactly he had told or had not told his accountants concerning the specific purposes of these legal expenses see stark v commissioner tcmemo_1999_1 cf test v commissioner tcmemo_2000_362 with respect to the disallowed amazona loss deduction of dollar_figure we are not satisfied petitioner had disclosed all the relevant facts to his accountants the bank statements on amazona’s account reflect that many of the claimed expenses were likely incurred in rather than in moreover many of the claimed expenses other than the dollar_figure in legal expenses were later shown not to have been expended for the purposes stated on amazona’s and petitioner’s returns with respect to the roadmaster leasing partnership losses of dollar_figure for and dollar_figure for petitioner testified that he had paid mr candelario an accountant dollar_figure in to provide - - him with certain tax papers and information on roadmaster leasing however mr scholle roadmaster leasing’s promoter previously arranged for mr candelario to perform roadmaster leasing’s tax work indeed mr candelario had collaborated and jointly participated with mr schole in his sales effort to have petitioner invest in roadmaster leasing mr candelario was thus hardly a disinterested objective adviser and petitioner could not reasonably rely on mr candelario’s tax_advice in claiming partnership loss deductions from roadmaster leasing see 91_tc_524 accordingly we hold that for petitioner is liable for a penalty under sec_6662 for substantial_understatement of his income_tax with respect to the understatement attributable to his disallowed villa del mar legal expenses and his disallowed amazona and roadmaster leasing losses similarly we hold that for and he is liable for a penalty under sec_6662 - - for substantial_understatement_of_income_tax with respect to the understatement attributable to his disallowed villa del mar legal expenses for each year decision will be entered under rule although we have also determined that petitioner did not have reasonable_cause with respect to the underpayment attributable to his disallowed roadmaster leasing partnership loss it does not appear unless the rule computation shows otherwise that he meets the sec_6662 d threshold for imposition of a penalty for that year
